                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                          CASE NO. 5:18-CV-075-KDB-DCK

 BENJAMIN REETZ,                                             )
                                                             )
                Plaintiff,                                   )
                                                             )
    v.                                                       )   ORDER
                                                             )
 LOWE’S COMPANIES, INC.,                                     )
 ADMINISTRATIVE COMMITTEE OF                                 )
 LOWE'S COMPANIES, INC., and AON                             )
 HEWITT INVESTMENT CONSULTING, INC.                          )
                                                             )
                Defendants.                                  )
                                                             )

         THIS MATTER IS BEFORE THE COURT on the parties’ “Joint Motion To Establish

A Briefing Schedule For Daubert Motions” (Document No. 132) filed December 17, 2020. This

motion has been referred to the undersigned Magistrate Judge pursuant to 28 U.S.C. § 636(b), and

immediate review is appropriate. Having carefully considered the motion and the record, and

noting agreement of the parties, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the parties’ “Joint Motion To Establish A Briefing

Schedule For Daubert Motions” (Document No. 132) is GRANTED. Daubert motions shall be

filed on or before January 19, 2021; responses to Daubert motions shall be filed on or before

February 8, 2021; and reply briefs in support of Daubert motions shall be filed on or before

February 16, 2021.

         SO ORDERED.

                                 Signed: December 17, 2020




     Case 5:18-cv-00075-KDB-DCK Document 133 Filed 12/17/20 Page 1 of 1
